Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021, has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Parker on September 30, 2021.

The application has been amended as follows: 

1-100.	(Canceled)  

bone cell differentiation, bone tissue regeneration, or bone tissue formation comprising:
administering an effective amount of a peptide to a mesenchymal stem cell or progenitor bone cell at any stage of differentiation thereof, 
wherein said method is selected from the group consisting of a pharmaceutical method, a surgical method, a dermatological method, a prophylactic method, 
wherein the administration is in vitro, ex vivo or in vivo, and wherein
the peptide is up to 30 [[amnio]]amino acids in length and comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 1, 2, 3, 20, 21, 23, 26, 27, 28, 33, 95, 96, 102, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 1071, 1144, 1181, 1214, 1300, 1354, 1361, 1369, 1382, 1484, 1902, 1909, 2041, 2116, 2148, 2166, 2198, 5649, 5660, 5674, 5687, 5693, 5702, 5710, 5715, 5733, 5737, 5751, 5752, 5771, 5794, 5804, 5808, 5831, 5841, 5856, 5881, 5885, 5886, 5899, and 5904. 

102.	(Currently Amended)  A method of inducing bone cell differentiation, bone tissue regeneration, or bone tissue formation comprising: 
administering an effective amount of a functionalized biomaterial to a mesenchymal stem cell or progenitor bone cell at any stage of differentiation thereof, 
wherein said method is selected from the group consisting of a pharmaceutical method, a surgical method, a dermatological method, a prophylactic method, 
in vitro, ex vivo or in vivo, and 
wherein the functionalized biomaterial comprises at least one peptide and at least one biomaterial-affinity-containing group, wherein said at least one biomaterial-affinity-containing group provides said peptide with the ability to covalently or non-covalently interact with a biomaterial, and
a biomaterial, and
wherein said at least one peptide is up to 30 [[amnio]]amino acids in length and comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 1, 2, 3, 20, 21, 23, 26, 27, 28, 33, 95, 96, 102, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 1071, 1144, 1181, 1214, 1300, 1354, 1361, 1369, 1382, 1484, 1902, 1909, 2041, 2116, 2148, 2166, 2198, 5649, 5660, 5674, 5687, 5693, 5702, 5710, 5715, 5733, 5737, 5751, 5752, 5771, 5794, 5804, 5808, 5831, 5841, 5856, 5881, 5885, 5886, 5899, and 5904. 

103.	(Canceled)  

104.  (Currently Amended) The method according to claim 101, wherein said method  further comprises preventing, or treating 
enhancing osteogenesis, inducing bone formation, inducing osteocyte maturation, or treating[[,]] or preventing 














105-106.  (Canceled).

107.	(Currently Amended) A method of producing a physiologically functional and healthy bone cell, comprising: 
administering an effective amount of a peptide to a mesenchymal stem cell or bone progenitor cell, at any stage of differentiation thereof, 
wherein said physiologically functional and healthy bone cell is selected from the group consisting of an osteoblast, and osteocyte
in vitro, ex vivo or in vivo, and wherein
the peptide is up to 30 [[amnio]]amino acids in length and comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 1, 2, 3, 20, 21, 23, 26, 27, 28, 33, 95, 96, 102, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 1071, 1144, 1181, 1214, 1300, 1354, 1361, 1369, 1382, 1484, 1902, 1909, 2041, 2116, 2148, 2166, 2198, 5649, 5660, 5674, 5687, 5693, 5702, 5710, 5715, 5733, 5737, 5751, 5752, 5771, 5794, 5804, 5808, 5831, 5841, 5856, 5881, 5885, 5886, 5899, and 5904.

108.	(Currently Amended) A method of producing a physiologically functional and healthy bone cell, comprising: 
administering an effective amount of a functionalized biomaterial to a mesenchymal stem cell or bone progenitor cell, at any stage of differentiation thereof, 
wherein said physiologically functional and healthy cell is selected from the group consisting of an osteoblast[[,]] and osteocyte
wherein the administration is in vitro, ex vivo or in vivo, and 

a biomaterial, and
wherein said at least one peptide is up to 30 [[amnio]]amino acids in length and comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 1, 2, 3, 20, 21, 23, 26, 27, 28, 33, 95, 96, 102, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 1071, 1144, 1181, 1214, 1300, 1354, 1361, 1369, 1382, 1484, 1902, 1909, 2041, 2116, 2148, 2166, 2198, 5649, 5660, 5674, 5687, 5693, 5702, 5710, 5715, 5733, 5737, 5751, 5752, 5771, 5794, 5804, 5808, 5831, 5841, 5856, 5881, 5885, 5886, 5899, and 5904.

109.	(Canceled)

110.	(Currently Amended) A surgical method for surgical treatment comprising:  
contacting a body part of a patient to be treated with a peptide, wherein said contacting induces stem cell differentiation and bone tissue formation, and wherein
the peptide is up to 30 [[amnio]]amino acids in length and comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 1, 2, 3, 20, 21, 23, 26, 27, 28, 33, 95, 96, 102, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 1071, 1144, 1181, 1214, 1300, 1354, 1361, 1369, 1382, 1484, 1902, 1909, 2041, 2116, 2148, 2166, 2198, 5649, 5660, 5674, 5687, 5693, 

111.	(Currently Amended) A surgical method for surgical treatment comprising:
contacting a body part of a patient to be treated with a functionalized biomaterial, wherein said contacting induces stem cell differentiation and bone tissue formation, and wherein the functionalized biomaterial comprises at least one peptide and at least one biomaterial-affinity-containing group, wherein said at least one biomaterial-affinity-containing group provides said peptide with the ability to covalently or non-covalently interact with a biomaterial, and
a biomaterial, and
wherein said at least one peptide is up to 30 [[amnio]]amino acids in length and comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 1, 2, 3, 20, 21, 23, 26, 27, 28, 33, 95, 96, 102, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 1071, 1144, 1181, 1214, 1300, 1354, 1361, 1369, 1382, 1484, 1902, 1909, 2041, 2116, 2148, 2166, 2198, 5649, 5660, 5674, 5687, 5693, 5702, 5710, 5715, 5733, 5737, 5751, 5752, 5771, 5794, 5804, 5808, 5831, 5841, 5856, 5881, 5885, 5886, 5899, and 5904. 

112-116.	(Canceled)  

117.  (Currently Amended)  A peptide that is up to 30 [[amnio]]amino acids in length and that comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: SEQ ID NOs: 1, 2, 3, 

118.  (Previously Presented)  The peptide of claim 117, wherein the peptide is up to 25 amino acids in length.

119.  (Currently Amended)  A peptide that is up to 30 [[amnio]]amino acids in length and that comprises:
the amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 20, 21, 23, 26, 27, 28, 33, 95, 96, 102, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 1071, 1144, 1181, 1214, 1300, 1354, 1361, 1369, 1382, 1484, 1902, 1909, 2041, 2116, 2148, 2166, 2198, 5649, 5660, 5674, 5687, 5693, 5702, 5710, 5715, 5733, 5737, 5751, 5752, 5771, 5794, 5804, 5808, 5831, 5841, 5856, 5881, 5885, 5886, 5899, and 5904; and 
	at least one biomaterial-affinity-containing group, wherein said at least one biomaterial-affinity-containing group provides said peptide, with the ability to covalently or non-covalently interact with a biomaterial.

120.  (Previously Presented)  A functionalized biomaterial comprising at least one peptide according to claim 119, and a biomaterial.

121.  (Previously Presented)  A medical composition comprising at least one peptide according to claim 117, and a medically acceptable carrier.

122.  (Previously Presented)  A medical composition comprising at least one peptide according to claim 119, and a medically acceptable carrier.

123.  (Previously Presented)  A medical composition comprising at least one functionalized biomaterial according to claim 120, and a medically acceptable carrier.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of  US 7132506 teaches peptides derived from bone morphogenic protein (BMP-2) having osteogenic activity (abstract). The peptides include SEQ ID NOs: 4, 5, and 6, each of which comprise elements of the instantly claimed peptides namely the sequence VPT..SAIS.LYL. US 7132506 does not teach peptides comprising the amino acids at the other positions of the instantly claimed peptides.  Further, the reference does not provide any motivation to make such substitutions.  Thus, the claims are both novel and unobvious over US 7132506.  The peptides are enabled for preparation and use as a treatment for the claimed methods (see e.g. Example 21 of the instant specification).  With respect to the method claim, since the products are both novel and unobvious, methods of using these products are also both novel and unobvious.  
The terminal disclaimers filed September 2, 2021, are sufficient to overcome the provisional nonstatutory double patenting rejections over Application Nos. 15745010, 15744980, and 15744994. The provisional nonstatutory double patenting rejections over Application Nos. 15760800, 15760838, 15760980, and 15761031 are withdrawn because the instant case is earlier-filed (MPEP § 1490(VI)(D)(2a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.